Citation Nr: 1014657	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-36 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits for total disability based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to 
February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to TDIU 
benefits.  

In August 2009, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.  

In October 2009, the Board remanded the Veteran's claim of 
TDIU for further development, including a VA examination.  
The requested action was taken and the claim is now returned 
to the Board for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a combined disability rating of 70 
percent, with disabilities of the same etiology rated at 
least 40 percent disabling.  

3.  The Veteran is not shown to be unable to secure and 
maintain gainful employment due to his service-connected 
disabilities.  





CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2007, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for TDIU benefits, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
September 2007 letter.  As such, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the September 2007 notice was given prior to the 
appealed AOJ decision, dated January 2008.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities and their 
impact on his employability, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board.  As noted above, the Veteran appeared and 
testified at a Travel Board hearing at the St. Petersburg RO 
in August 2009.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that he is unemployable due 
to his service-connected bilateral hearing loss, tinnitus, 
and musculoskeletal disabilities.  The Veteran retired in 
1995 following employment in internet sales and owning a 
business.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  See 38 C.F.R. § 4.16(a)(1).

Additionally, the service-connected disabilities must be so 
severe as to produce unemployability, in and of themselves, 
without regard to unemployability attributable to age of a 
veteran or to other disabilities for which service connection 
has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

The Veteran is currently awarded a 30 percent rating for left 
knee instability, 30 percent for residuals of a total right 
hip replacement, 10 percent for left knee limitation of 
motion, 10 percent for right knee degenerative joint disease, 
10 percent for tinnitus, and a noncompensable rating for his 
service-connected bilateral hearing loss.  His combined 
rating is 70 percent, including a bilateral factor of 6.0 
percent.  The Veteran's left knee and right hip disabilities 
are of a common etiology, and combine to be in excess of 40 
percent disabling as required under 38 C.F.R. § 4.16.  As 
such, there is no question that the Veteran meets the 
threshold requirements for a TDIU rating.  Thus, the main 
question before the Board is whether the Veteran's service-
connected disabilities render him unemployable.  

It important to note that in Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991), the Court referred to apparent conflicts in 
the regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated that there was a 
need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based 
upon a veteran's actual industrial impairment.  In a 
pertinent precedent decision, VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria for 
determining unemployability include a subjective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the Veteran reported retirement in 1995 
following a work history including owning a business, working 
in vending and internet sales.  The Veteran has a high school 
education.  

In an August 2007 letter to VA, the Veteran's treating 
physician indicated that he is being treated for coronary 
artery disease status-post stent placement, hypertension, 
hyperlipidemia, and degenerative joint disease which is worse 
in the right hip and left knee.  The physician further noted 
that the Veteran would be undergoing a hip and left knee 
replacement in the future.  The Veteran was noted to use a 
walker/cane to ambulate because of chronic pain in the large 
joints.  The physician indicated that the Veteran was unable 
to be gainfully employed based upon these conditions.  The 
physician, however, did not discuss the main cause or causes 
of the Veteran's unemployability.  

In November 2007, the Veteran underwent another VA 
examination regarding his service-connected right hip and 
bilateral knees.  The examiner opined that the Veteran has 
severe degenerative joint disease and cannot walk far due to 
constant pain.  He found that the Veteran is unemployable for 
a physically active job, but made no reference to whether the 
Veteran could obtain gainful employment at other types of 
jobs.  

Pursuant to the Board's October 2009 remand, the Veteran 
underwent a VA examination to determine whether his service-
connected disabilities render him unemployable.  Following a 
general medical examination and without consideration of 
nonservice-connected disabilities, the examiner opined that 
the Veteran's service-connected disabilities render him 
unable to perform work that requires standing for long 
periods of time, lifting, and/or carrying weight.  He noted, 
however, that the Veteran would be able to have employment in 
a sedentary job.  The examiner's rationale was that the 
Veteran service-connected bilateral knees and right hip 
render him unable to do any significant standing, lifting, 
walking or carrying due to pain and loss of motion in those 
joints.  The effects of his audiological disabilities were 
deferred pending a separate VA audiological examination.  

Following a separate audiological examination that same 
month, the Veteran was noted to have mild sloping to severe 
bilateral hearing loss with excellent word recognition scores 
in a quiet environment.  The examiner noted that the Veteran 
was able to follow direction and answer all questions 
correctly in a quiet room with face-to-face conversation.  
The examiner opined that the Veteran should be able to secure 
employment in a quiet setting with face-to-face contact.  In 
her opinion, the Veteran's hearing loss and tinnitus do not 
render him unable to perform all types of sedentary and 
physical type of employment.  She noted, however, that the 
Veteran's other health issues need to be taken in to 
consideration regarding his employability.  

Following careful review of the claims file, the Board finds 
that the evidence of record does not establish that the 
Veteran is unable to follow a substantially gainful 
occupation due to his service-connected disabilities.  
Although he complains that his service-connected bilateral 
hearing loss, bilateral knee, and right hip disabilities 
impact his ability to secure gainful employment, there is no 
evidence of record to suggest that is the case.  The Veteran 
has been unemployed since 1995 due to his retirement.  

A November 2007 VA examination reported showed the Veteran 
was unemployable for a physically active job.  As this 
examination did not discuss whether the Veteran was 
unemployable to other types of jobs due to his service-
connected disabilities-the Board finds this examination to 
be inadequate.  The Board also finds that the August 2007 
letter from the Veteran's treating physician is inadequate 
because although the physician indicated that the Veteran was 
unable to be gainfully employed, he attributed the 
unemployability generally to the Veteran's coronary artery 
disease, hypertension, hyperlipidemia, and degenerative joint 
disease.  The Veteran's coronary artery disease, 
hypertension, and hyperlipidemia are not service-connected, 
and the examiner did not opine that the Veteran was 
unemployable solely due to his service-connected degenerative 
joint disease.  As such, this physician's findings are 
inadequate for purposes of determining the Veteran's 
employability.  

The most recent November 2009 VA examinations found that the 
Veteran could be employable in a sedentary job that was in a 
quiet location with face-to-face contact.  These findings 
were made without regard to the Veteran's nonservice-
connected disabilities or age.  The Board finds these 
examinations to be adequate, and there is no competent 
clinical opinion to the contrary.  

The Board is sympathetic to the Veteran's assertions, but 
finds that the evidence of record weighs against his claim 
for TDIU benefits.  Although the Veteran meets the schedular 
criteria for TDIU, there is no evidence of record to suggest 
that the Veteran cannot follow substantially gainful 
employment due solely to his service-connected disabilities, 
nor is there one factor present in the evidence of record to 
place him in a different position from other veterans with 
the same disability rating.  Thus, the claim of TDIU is 
denied.  


ORDER

Entitlement to benefits for TDIU is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


